Hon. Judge Cathy Seibel

United States District Court, SDNY

The Hon. Charles L. Brieant Jr. Federal Building

And United States Courthouse

300 Quarropas Street

White Plains NY 10601

Re: Civil Action No. 19-cv-4503

Windward Bora, LLC v. Sotomayor et al

September 10, 2020

Dear Judge Siebel,

Opposition – To Plaintiff’s Local Rule 56.1 Statement of Undisputed Material Facts
as to which There is no Genuine Issue to be True.
Emailed to Temporary_Pro_se_filing@nysd.uscourts.gov

Mailed to Hasbani and Light --Priority 2 Day

My name is John Sotomayor I am the Pro Se Defendant residing at 2359 Maple Ave. in the above
mentioned case. My wife is Alexandra Loaiza, whom is not considered a borrower on this action. She
never signed the borrower portion on the note.

Sorry for not attaching these items



11.       I am attaching samples of the RPAPL 1303 I received on another case within the past 2 months.
It is a complete RPAPL 1303, whereas the one provided by Plaintiff attorney, Hasbani and Light is not
complete nor correct. Attachment Yellow colored is from case number 56555/2019, the attachment
green is from Hasbani and Light on the original complaint they forwarded to us.

12.      Copy of a Respa letter sent to us by Partner for Payment relief. These were the last series of
letters received by the defendant John Sotomayor and Alexandra Loaiza.

13.     As I indicated on the earlier document this case should be dismissed with prejudice.




 X
  John Sotomayor and Alexamndra Loaiza


                                            Thank you, John Sotomayor and Alexandra Loaiza
Pro Se Litigants

John Sotomayor

Alexandra Loaiza 2359 Maple Ave Cortlandt Manor NY 10567, 9178872223, jhnsot@gmail.com
